DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Longinotti-buitoni et al. (2014/0318699—hereinafter, Longinotti) in view of Background.
	Notes: the limitations such as “configured to, adapted to, to use or for” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.

Regarding clam 1, Longinotti discloses a clothing item (fig.1, par [0019] shown a shirt garment having an outer surface and an inner surface) comprising: an exterior portion; an interior portion that is an inner surface the exterior portion (par [0262] the garment having two layers or more than two layers of coat, vest or jacket par [0241]); one or more processors (par [0066]); one or more memory modules (par [0032]) communicatively coupled to the one or more processors; a plurality of lighting elements (solid light, an indicator light 33 and lighting strips 34 or any lights incorporated into a garment, par [0161]) coupled to the one or more processors, the plurality of lighting elements disposed at the exterior portion of the clothing item (fig.1B); a power supply (4) providing power to the plurality of lighting elements; a lighting power switch (par [0211] control switch 42]) configured to control the plurality of lighting elements; a network interface hardware (Wi-fi, par [0207, 0023, 0445-446, fig.27]) for sending and receiving fitness data; and machine readable instructions stored in the one or more memory modules that cause the clothing item to perform at least the following when executed by the one or more processors to: 
determine a distance travelled between a start position and an end position (par [073, 0448, 0229] for example: user can start/stop/pause the device during an exercising course); determine and map a route travelled between the start position and the end position (GPS, par [0158]); determine a speed travelled (GPS, par [0158]);
but does not explicitly disclose determine calories burned during the distance travelled;
However, the Background further discloses that an app may work with an accelerometer in a smart phone and determine how far someone walked and how many calories were burned during the walk such app is configured to add to the system of the garment of Longinotti (par [0005-0006]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention provide the app to determine calories burned during walking or witnessing for the system of Longinotti as taught by the background in order to calculate how much calories burned during working out.
Furthermore, Longinotti further discloses determine a current position; activate the plurality of lighting elements in a lighting mode in response to a signal from the lighting power switch (par [0211, 0280]); but does not explicitly disclose send fitness data indicative of the distance travelled, the route travelled, the speed travelled; the calories burned, the current position, or the lighting mode.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the system of Longinotti is configured to perform as the claimed invention, since Longinotti’s system cited all elements as the claimed invention.
 Regarding claim 2, Longinotti further discloses the clothing item of claim 1, further comprising: a satellite antenna (37, par [0164, 0260], fig.1A-1B) communicatively coupled to the one or more processors; and a display device communicatively (40, fig.1A) coupled to the network interface hardware, wherein fitness data is received and displayed on the display device.
Regarding claim 8, Longinotti does not disclose the clothing item of claim 1, wherein the plurality of lighting elements is detatchably coupled to the clothing item.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to remove the light strip 34 from the garment, such modification would be considered a mere of replacement of old component with new known component involves routine skill in the art of replacement part.

Longinotti-buitoni et al. (2014/0318699—hereinafter, Longinotti) in view of Background as applied to claims 4-7 above, and further in view of Kuo et al. (5148002—hereinafter, Kuo).
Notes: the limitations such as “configured to, adapted to, to use or for” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
Regarding claim 3, Longinotti further discloses the clothing item of claim 1, further comprising a printed circuit board (PCB) chip (par [0280]) comprising the one or more processors, the one or more memory modules, the power supply, the satellite antenna and an accelerometer module (par [0032]), wherein the PCB chip is disposed at the interior lining of the clothing item (fig.1A), wherein the clothing item is a jacket, a shirt, a t-shirt, a pair of pants, a pair of shorts, or a skirt, wherein attachment members are used to attach the plurality of lighting elements to the clothing item (par [0019]), and par [0147, 0243] stated that all components can be attached to the garment by sewing or stitching or snaps and/or button fasteners.  But does not explicitly discloses wherein the attachment members are hooks and loops, or zippers.  However, Kuo teaches a similar garment (fig.1) having an outer layer 20 and inner layer 30 and heating elements 40 attached to the inner and outer layers by hooks and loops fastener (col.6, lines 58-64, col.5, lines 6-10) for remoabely attachable between components.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide hooks and loops fasteners to attachable and removable the components to the garment of Longinotti as taught by Kuo in order to remoabely attachable between components. (see col.6, lines 58-64, col.5, lines 6-10 of Kuo).
Regarding claims 4-5, Longinotti further discloses the clothing item of claim 3, further discloses comprising a light guide film coupled to the PCB chip (display 40 is configured to display any output from all device components are attached, par [0165, 0209]); wherein the light guide film is coupled to the lighting power switch and the power supply (par [0211]).
Regarding claim 6, Longinotti further discloses that the display device 40 provided the intelligent wear user a visual and audible device to the see feedback, sent data, responses, etc. from any or all the sensors, electronics, inputs, etc. available to the intelligent wear user, such as alone, or in conjunction with the intelligent wear user's cell phone 39 and/or networking device 45, such as computer, smart phone or tablet. The display device 40 can be active alone or in conjunction with one or more of an enhancement accessory 46 therefore, display device 40 is configured to have it’s own power supply and/or switch control.  But does not disclose wherein the light guide film is coupled to a second power switch and a second power supply such that the light guide film operates independently of the lighting elements.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention recognize the display device 40 is configured to have it’s own power supply and/or switch control and/or in communication with another power supply and power switch control, such modification would be considered a mere of duplication in parts involves routine skill in the art.

Regarding claim 7, Longinotti further discloses the clothing item of claim 4, wherein the light guide film is rechargeable (par [0163]).

New claims:
Regarding claim 9, Longinotti discloses wherein the machine readable instructions further instruct the processor to activate the plurality of lighting elements upon determine that a user of the clothing item has reached a goal (solid light, an indicator light 33 and lighting strips 34 or any lights incorporated into a garment, wherein any lights controllable via a set-and-forget programs, and/or triggered on and off or may be set to respond to different sensor inputs such as time, daylight, absorb ambient light, and may be configured to radiate, glow, etc. Any or all lights may be controllable via a smart module 1, and/or may be powered via the smart module land/or may be powered via a flexible battery 4 par [0161]).
Regarding claims 10-11, Longinotti does not disclose wherein the goal is a distance goal; wherein the goal is a calories goal. However, Longinotti further discloses that (solid light, an indicator light 33 and lighting strips 34 or any lights incorporated into a garment, wherein any lights controllable via a set-and-forget programs, and/or triggered on and off or may be set to respond to different sensor inputs such as time, daylight, absorb ambient light, and may be configured to radiate, glow, etc. Any or all lights may be controllable via a smart module 1, and/or may be powered via the smart module land/or may be powered via a flexible battery 4 par [0161]) and par [0005] states the Background further discloses that an app may work with an accelerometer in a smart phone and determine how far someone walked and how many calories were burned during the walk such app and par [0023] states that an enabled intelligent device such as an smart phone (iPhone, Android, etc.) and that may be a separate device or built into the apparel.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the device is configured to including a function as claimed, which to set up on/off a program to for calories burned, and using light indicator/alarm-light to notify user, modification would be considered a mere design choice of using the Longinotti device.



Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.
And Applicant’s arguments with respect to claim(s) 9-11 have been considered but are moot in view of the new grounds rejection as discussed above.

Furthermore, applicants’ arguments that Longinotti does not disclose “a location or a distance travelled between a start position and an end position”.
Examiner’s answer:  The examiner disagreed because, Longinotti discloses determine a distance travelled between a start position and an end position (par [073] states that a touchpoint sensor which is configured activate a function as an activation point/manually activate when to start/stop/pause of an activity by user, such as running/walking/upping or exercising or [0018]; and [0229] states that the garment including a device which tracing the location of the device/user to measure a distance between two point) or par [0005] states the Background further discloses that an app may work with an accelerometer in a smart phone and determine how far someone walked and how many calories were burned during the walk such app and par [0023] states that an enabled intelligent device such as an smart phone (iPhone, Android, etc.) and that may be a separate device or built into the apparel; determine and map a route travelled between the start position and the end position (GPS, par [0158]); determine a speed travelled (GPS, par [0158));
But does not explicitly disclose determine calories burned during the distance travelled;
However, the Background further discloses that an app may work with an accelerometer
in a smart phone and determine how far someone walked and how many calories were
burned during the walk such app is configured to add to the system of the garment of
Longinotti (par [0005-0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that to connect with an app to work with an accelerometer in the smart phone and determine how far someone walking and how many calories were burned during the walk/exercising, such modification would be considered a mere design choice involves routine skill in the art.  

Applicants argue that “even those the background teaches that an app may work with an accelerometer in a smart phone and determine how far someone walked and how many calories were burned during the walk such app is configured to add to the system of the garment (par [0005-0006]), but fails to teach “a machine readable instructions stored in the one or more memory modules that cause the clothing item to perform at least following when executed by the one or more processors to”.
Examiner’s answer: as rejection in claim 1 above, and Longinotti further discloses one or more processors (par [0066]); one or more memory modules (par [0032] A flexible, compressive garment may be configured to continuously conform to a user's body when worn by the user. A flexible, compressive garment (e.g., shirt) may be configured to move with a user's body. A body sensor may be, for example, a printed sensor or a physical sensor and may be sufficiently flexible or extensible in at least one direction in order to maintain the flexibility of the shirt. A body sensor may be, for example an accelerometer, a gyroscope, a magnetoscope, and may detect, for example, a user's respiratory rate, heart rate, skin conductivity, movement, position in space, inspiratory time, expiratory time, tidal volume, perspiration, pulse, moisture, humidity, elongation, stress, glucose level, pH, resistance, motion, temperature, impact, speed, cadence, proximity, flexibility, movement, velocity, acceleration, posture, relative motion between limbs and trunk, location, responses to transdermal activation, electrical activity of the brain, electrical activity of muscles, arterial oxygen saturation, muscle oxygenation, oxyhemoglobin concentration, deoxyhemoglobin concentration, etc. A sensor module may be configured for managing and controlling power, body sensors, memory, external data, interactive sensors, body "expressions", feedback, transdermal control processes, module enhancements, social media, software development, etc. An interactive sensor ("touchpoint") may be activated by touching or by relative proximity of a user's hand or other item (even though one or more layer of clothing) and par [0066, 0468] states microprocessor/mobile processors-phone) communicatively coupled to the one or more processors (the process and memory).  It would have been obvious matter of design choice to attach one or more processors and memories on the garment, such modification would be considered a mere design choice.
Applicants’ arguments that Longinotti does not disclose wherein the light guide film is coupled to the lighting power switch and the power supply.
Examiner’s answer: Longinotti discloses as rejected in claim 4 above, further discloses the clothing item of claim 3, further discloses comprising a light guide film coupled to the PCB chip (display 40 is configured to display any output from all device components are attached, par [0165, 0209]); wherein the light guide film is coupled to the lighting power switch and the power supply (par [0211]). Therefore, applicants’ argument have not found persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732